ANDERSON, J.
This was an action of detinue for a mule, and the plaintiff bad to establish a title to same in order to recover. the plaintiff sold Patterson the mule, but claims to have retained the title to same until the purchase money was paid. Patterson denied a conditional sale, but claims that it. was absolute, and that be paid the purchase money. the trial .court» saw and beard all the witnesses, who were examined ore tenas, and the finding upon the- facts was like unto the verdict of a jury, and will not be disturbed, unless it is plainly erroneous. — Woodrow v. Howving, 105 Ala. 240, 16 South. 720, which as been repeatedly cited and re-affirmed, upon this proposition, by this court. We do not think that the judgment is plainly erroneous.
Tbe trial court committed no reversible error in ruling upon tbe evidence. Tbe judgment of tbe circuit court is affirmed.
Affirmed.
Dowdell, O. J., and McClellan and Sayre, JJ., concur.